Citation Nr: 0110850	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, manifested by panic disorder, depression, 
agoraphobia and sleep problems.

2.  Entitlement to service connection for hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from September to December 
1956.  This appeal arises from a May 1999 rating decision of 
the Department of Veterans Affairs (VA), Chicago, Illinois, 
regional office (RO).  

In September 2000, a hearing was held in Chicago, Illinois, 
before the Board of Veterans' Appeals (Board) member 
rendering this decision, who was designated by the Chairman 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran contends that he has hearing loss attributable to 
noise exposure on the rifle range during his short period of 
active duty.  The available record shows that he currently 
has hearing loss which was noted in 1993.  The RO denied the 
claim for service connection for hearing loss as not well-
grounded.  As the VCAA specifically struck down that basis 
for denying claims, the Board is of the opinion that the 
veteran should be given an opportunity to submit (preferably 
medical) evidence that hearing loss was present during 
service or shortly thereafter.  Thereafter, the RO should 
readjudicate that claim on the merits.

The veteran further contends that while participating in 
bayonet training in November 1956, he became distressed at 
the thought that he was being taught to kill.  He responded 
by attempting suicide with an overdose of pills and was 
hospitalized for approximately 10 days.  Shortly thereafter, 
he was discharged from service.  Unfortunately, the veteran's 
service medical records appear to have been destroyed in a 
fire at the National Personnel Records Center (NPRC) in 1973.  
The NPRC has provided morning reports that show that the 
veteran was hospitalized at Ft. Leonard Wood for 
approximately nine days in November 1956, however no 
diagnosis is shown.  The earliest relevant medical records in 
the claims folder date from the 1990's.  

In statements dated in March and August 1999, William H. 
Egan, M.D., the veteran's treating psychiatrist, opined that 
the veteran meets the criteria for panic disorder with 
agoraphobia and major depression.  Describing the veteran as 
"scrupulously honest," Dr. Egan stated his belief that "it 
is plausible that his current condition is at least possibly, 
if not probably, related to service."  The Board is of the 
opinion that a VA psychiatrist should review Dr. Egan's 
statements and examine the veteran.

The Board also notes that the veteran was found disabled by 
the Social Security Administration (SSA) in June 1993.  All 
medical records considered by the SSA in the determination 
that the veteran was disabled are relevant evidence and must 
be obtained.

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO must make all the necessary 
arrangements in order to obtain copies of 
all the medical records considered by the 
SSA in their 1993 determination that the 
veteran was disabled.

3.  The RO should contact the appellant 
and inform him that in order to 
substantiate his claim he should attempt 
to provide evidence confirming his 
psychiatric problems/suicide attempt 
during service.  This could include buddy 
statements or any contemporaneous 
evidence that would support his 
contentions.  Additionally, if any 
medical treatment was provided the 
veteran shortly after his separation from 
service for a psychiatric problem, he 
should be informed that those records may 
be helpful to his claim.  Any assistance 
required in obtaining any identified 
records should be provided.

4.  The RO should also inform the 
appellant that in order to substantiate 
his claim he should attempt to provide 
(preferably medical) evidence that 
hearing loss was present during service 
or shortly thereafter.  Any assistance 
required in obtaining any identified 
records should be provided.

5.  The RO should schedule the veteran 
for an examination by a VA psychiatrist 
to determine the proper diagnosis of the 
veteran's current psychiatric 
disorder(s).  The entire claims folder 
and a copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
is specifically directed to review the 
above noted statements from Dr. Egan.  
The examination report should contain a 
detailed account of all pathology found 
to be present.  The examiner should 
specifically provide an opinion as to 
whether any current diagnosis is related 
to the circumstances during service, 
including the claimed inservice 
complaints.  The report of examination 
should include complete rationale for the 
conclusions reached.

6.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




